Citation Nr: 0603654	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

In July 2004, the Board remanded the claim for further 
evidentiary development.  The case is once more before the 
Board for appellate consideration.


FINDING OF FACT

Medical evidence of record establishes that the veteran does 
not currently suffer from PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection for PTSD more specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994 (DSM-IV), see 38 C.F.R. 
§ 4.125(a) (2005); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005); Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran had engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of such service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  

The veteran served on active duty from September 1969 to 
December 1971, with foreign service and/or sea service in the 
US Army Pacific (USARPAC) for 10 months and 20 days.  His 
military occupational specialty was as a cook.  See DD 214.  
The veteran's personnel records indicate that he was en route 
to USARPAC on September 28, 1970.  See Record of Assignments.  
Although it is unclear when he arrived in Vietnam, the 
veteran was assigned to the 3rd Squadron, 17th Cavalry on 
November 10, 1970.  See response from Center for Unit 
Research of Records (CURR).

A March 2002 rating decision denied the veteran's claim for 
service connection for PTSD on the basis that no confirmed 
diagnosis of PTSD existed.  The RO also noted that the 
evidence before it was inadequate to establish that a 
stressful experience occurred, presumably because the veteran 
did not complete the questionnaire sent by the RO in October 
2001.  The veteran submitted a letter from a social worker at 
the PTSD outpatient unit at the VA Medical Center (VAMC) in 
New Orleans as part of his May 2002 Notice of Disagreement 
(NOD).  The letter indicated that the veteran was being 
treated for PTSD at that time, as he had enrolled in a two-
year trauma recovery program in August 2001.  See May 2002 
letter from Ms. Bagalman, GSW.  

The veteran appeared before a Decision Review Officer (DRO) 
in September 2002.  He denied ever participating in actual, 
physical combat, but recalled constant bombardment and 
harassment and constantly being on alert, as there was always 
a chance of being attacked.  The veteran also asserts that he 
was exposed to various traumatic events while stationed in 
Vietnam.  He testified that he arrived in Vietnam in November 
1970 and was stationed there for a total of 14 months, first 
in Lai Khe and later in Phu Loi.  The veteran reported 
witnessing a helicopter crash with no survivors when he was 
serving with the 3rd Squadron, 17th Air Cavalry sometime in 
the summer of 1971.  He also reported that Vietcong forces 
came into the camp at night to set up satchel chargers on 
some helicopters, during which an incoming round hit one of 
his friends.  The veteran also recalled an incident during 
monsoon season involving a helicopter trying to land but 
tilting over.  No one was injured in that incident.  He 
indicated that the first time he saw a psychiatrist for PTSD 
was at the beginning of 2002, at which time he was diagnosed 
with PTSD.  The veteran further reported taking medication 
for his psychological condition, which has helped ease 
nightmares he has had over the years.  

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the claim.  The veteran's service medical records are 
completely devoid of any complaint of, or treatment for, 
psychiatric problems or in-service trauma.  In fact, the 
Board notes that the earliest evidence of record of 
psychiatric problems is dated in 2001, approximately thirty 
years after the veteran's discharge from service.  
Specifically, the first diagnosis of PTSD was in October 
2001.  See VAMC PTSD intake report.  While this evidence is 
supportive of the veteran's claim, the Board finds that the 
most probative evidence in this case consists of the 
extensive May 2005 VA PTSD examination conducted in 
accordance with 38 C.F.R. § 4.125 (2005) and the information 
provided by the CURR in response to the RO's attempt to 
corroborate the veteran's statements.  

The response from CURR indicates that a morning report was 
submitted by Troop A, 3rd Squadron, 17th Cavalry on November 
14, 1970, which states that the veteran was assigned to the 
unit in November 1970 with a primary military occupation 
specialty (PMOS) of food service helper.  A technical report 
of US Army Aircraft Accidents dated August 15, 1971 states 
that a helicopter crashed at Lai Khe with no injuries to the 
crew, even though the aircraft hit hard on the left skid, 
collapsing the struts and causing the main rotor blades to 
strike the ground, further damaging the tail boom.  Another 
report indicates that on July 27, 1971, Lai Khe base camp 
received a sapper attack during which four US helicopters 
were completely destroyed and a number of US military and 
Army of the Republic of Vietnam personnel were wounded.  The 
CURR report also noted that there was insufficient 
information to conduct a detailed search of the friend who 
the veteran indicates was injured in an explosion.

In May 2005, the veteran underwent a VA compensation and 
pension (C&P) initial evaluation for PTSD examination.  A 
clinical interview, psychological testing, and review of the 
claims folder and medical records was conducted.  MMPI-2 and 
BDI tests were administered.  The VA examiner stated that 
while there is evidence suggesting that the veteran might 
have over-reported some of his symptoms, he nonetheless 
appears to be experiencing/has experienced problems in 
several areas, namely substance abuse, depression, and 
symptoms related to PTSD.  The examiner noted that although 
it was beyond his scope to either confirm or deny the 
veteran's claims regarding exposure to a stressor, if the 
veteran's claims are independently confirmed by the RO, they 
would appear to qualify as meeting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) Criteria A for PTSD.  The 
examiner opined that independent of Criteria A, however, 
while the veteran most likely has continued to experience 
negative consequences of his service in Vietnam (based on his 
self report), he does not meet full DSM-IV criteria for PTSD 
at this time.  The veteran was diagnosed with chronic 
dysthymia, substance abuse, and nightmare disorder.  

The VA examiner determined that the veteran does not 
currently have PTSD consistent with the DSM-IV criteria.  As 
noted above, a diagnosis conforming to applicable DSM-IV 
criteria is generally a prerequisite for the grant of service 
connection for various mental disorders, including PTSD.  See 
38 C.F.R. §§ 4.125(a); 4.127 (2005).  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the October 2001 
letter, sent before issuance of the rating decision from 
which this appeal arises, advised the veteran what the 
evidence must show to establish entitlement to service 
connected compensation benefits; that the RO would assist him 
by providing a C&P examination, if necessary,  and obtaining 
VA medical records; that further assistance - obtaining other 
pertinent medical or non-medical evidence - would be provided 
if the veteran provided sufficient information about these 
records to enable it to do so, but that the veteran 
ultimately bears the responsibility for substantiating his 
claim; and that an attached questionnaire should be submitted 
in order for the RO to verify the veteran's stress-producing 
events.  

The Board acknowledges that this letter did not specifically 
notify the veteran of what evidence was needed to support his 
claim for PTSD.  The veteran was notified in the October 2001 
letter, however, that the evidence must show a current 
physical or mental disability.  The veteran thereafter 
submitted a letter from a social worker at the PTSD 
Outpatient Unit at the VAMC indicating that he was being 
treated for PTSD, which indicates that he understood the need 
to show that he was currently suffering from a mental 
disability.  In addition, the November 2002 Statement of the 
Case (SOC) contained the text of 38 C.F.R. § 3.304(f), which 
details what evidence is needed to establish service 
connection for PTSD.

As for the fourth element, the Board acknowledges that the 
October 2001 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to send 
information describing additional evidence that the RO could 
obtain, or to send the evidence itself to the RO.  Second, 
the November 2002 SOC contained the text of 38 C.F.R. § 
3.159, which includes the provision from which the so-called 
"fourth element" is derived.  A July 2004 letter from the AMC 
specifically advised the veteran to send VA any evidence or 
information in his possession that pertains to his claim.  
Thus, throughout the appeal period, the veteran was notified 
of this element numerous times.  No new evidence or 
information, or even a request for further assistance, was 
submitted.  Under the circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in his 
possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P examination.  The RO 
obtained the veteran's VA medical records and his written 
statements, and associated them with the claims folder.  
Again, the veteran had notice of the status of his claim and 
opted not to submit more information before the case was sent 
to the Board.  The Board finds it reasonable to interpret 
this action to mean that he is satisfied with the development 
in his claim.  Thus, further development is unlikely to add 
more relevant evidence or information.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


